The same motions were made and overruled in this case, as in the case ofSimonton v. Lanier, decided at this term of the Court. The facts in the two cases, are almost identical, and therefore for the reasons given in the case of Simonton v. Lanier, we hold the ruling of his Honor below, on the motion to arrest the judgment, erroneous.
The case is remanded to the end that the proper correction be made, and that upon the payment of the judgment and legal interest, satisfaction be entered of record.
PER CURIAM.                  Judgment reversed and case remanded.